

Exhibit 10.1
                                







--------------------------------------------------------------------------------









CONTINENTAL BUILDING PRODUCTS, INC.
2014 STOCK INCENTIVE PLAN




Effective as of February 5, 2014
Amended and Restated Effective as of February 22, 2017
















        

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





CONTINENTAL BUILDING PRODUCTS, INC.
2014 STOCK INCENTIVE PLAN
1.
Purpose

The purpose of the Continental Building Products, Inc. 2014 Stock Incentive Plan
(the “Plan”) is to promote and closely align the interests of employees,
non-employee directors, consultants and advisors of Continental Building
Products, Inc. (the “Company”) and its stockholders by providing stock-based
compensation and other performance-based compensation. The objectives of the
Plan are to attract and retain the best available personnel for positions of
substantial responsibility, to provide additional incentive to Participants and
to optimize the profitability and growth of the Company through incentives that
are consistent with the Company’s goals and that link the personal interests of
Participants to those of the Company’s stockholders. The Plan provides for the
grant of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Incentive Awards, and Other Stock-Based Awards.
The Plan is amended and restated effective as of February 22, 2017. The Plan was
originally effective as of February 5, 2014.
2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b)“Affiliate” means a corporation or other entity that, directly or through one
or more intermediaries, controls, is controlled by or is under common control
with, the Company.
(c)“Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Stock Unit, Performance Incentive Awards, or
Other Stock-Based Award granted under the Plan.
(d)“Award Agreement” means a written or electronic agreement or other instrument
as may be approved from time to time by the Committee and designated as such
implementing the grant of each Award.
(e)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.

(f)
“Board” means the board of directors of the Company.

(g)“Cause” means a Participant’s Termination of Employment by the Company or an
Affiliate by reason of the Participant’s (i) material breach of his obligations
under any agreement, including any employment agreement, that he has entered
into with the Company or an Affiliate; (ii) intentional misconduct as an
officer, employee, director, consultant or advisor of the Company or a material
violation by the Participant of written policies of the Company; (iii) material
breach of any fiduciary duty which the Participant owes to the Company; (iv)
commission by the Participant of (A) a felony or (B) fraud, embezzlement,
dishonesty, or a crime involving moral turpitude; (v) the habitual use of
illicit drugs or other illicit substances or the addiction to licit drugs or
other substances; or (vi) unexplained absence from work or service for more than
ten (10) days in any twelve (12) month period (vacation, reasonable personal
leave, reasonable sick leave and disability excepted). A Participant’s
employment or service will be deemed to have been terminated for Cause if it is
determined subsequent to his or her termination of employment or service that
grounds for termination of his or her employment or service for Cause existed at
the time of his or her termination of employment or service.


2

--------------------------------------------------------------------------------





(h)
“Change in Control” means the occurrence of any one of the following:

(1)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person or any securities acquired directly from the Company or its
Affiliates) representing 35% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph 3 below; or
(2)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(3)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (A)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or
(4)the implementation of a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which is owned by stockholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale.
(i)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issues thereunder.

(j)“Committee” means the Compensation Committee of the Board (or any successor
committee), or such other committee as designated by the Board to administer the
Plan under Section 6.
(k)“Common Stock” means the common stock of the Company, par value $0.001 a
share, or such other class or kind of shares or other securities as may be
applicable under Section 15.
(l)“Company” means Continental Building Products, Inc., a Delaware corporation,
and except as utilized in the definition of Change in Control, any successor
corporation.
(m)“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of
the Code, as interpreted by IRS Notice 2007-49.
(n)“Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee equal to what would have been received if the shares
underlying the Award had been owned by the Participant.


3

--------------------------------------------------------------------------------





(o) “Eligible Person” means any employee or non-employee director the Company or
any of its Subsidiaries; provided however that Incentive Stock Options may only
be granted to employees of the Company or its Subsidiaries.
(p)“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) the closing price for the Common Stock as quoted on
the New York Stock Exchange as reported in the Wall Street Journal or such other
source as the Committee deems reliable on such date; (ii) if there is no closing
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing price for the Common Stock on the last preceding date
for which a quotation exists; and (iii) in the absence of an established market
for the Common Stock, the Fair Market Value shall be determined in good faith by
the Committee by the reasonable application of a reasonable valuation method,
taking into account factors consistent with Treasury Regulations Section
409A-1(b)(5)(iv)(B) as the Committee deems appropriate and in a manner that
complies with Section 422 of the Code (for Incentive Stock Options).
(q)“Incentive Stock Option” means a stock option that is designated as
potentially eligible to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.
(r)“Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Incentive Award in accordance with Section 11; provided, however, that the
exercise of such discretion would not cause the Performance Incentive Award to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code.
(s)“Non-employee Director” means a member of the Board who is a “non-employee
director” within the meaning of Rule 16b-3.
(t)“Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
(u)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Act.
(v)“Option” means a right to purchase a number of shares of Common Stock at such
exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement. Options granted
pursuant to the Plan may be Incentive Stock Options or Nonqualified Stock
Options.
(w)“Other Stock-Based Award” means an Award that is valued in whole or in part
by reference to, or is otherwise payable in, or otherwise based on, Common
Stock.
(x)“Outside Director” means a member of the Board who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3).
(y)“Participant” means an Eligible Person to whom an Award or Awards have been
granted from time to time by the Committee and any authorized transferee of such
individual.
(z)“Performance Criteria” means the criterion or criteria that the Committee
selects for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Incentive Award. The Performance Criteria
that will be used to establish the Performance Goal(s) will be based on the
attainment of specific levels of performance of the Company (or Affiliate,
division, business unit or operational unit of the Company) and will be limited
to the following:


4

--------------------------------------------------------------------------------





(1)Sales, including (i) net sales, (ii) unit sales volume, or (iii) product
price, including mill net price;
(2)Share price, including (i) market price per share; and (ii) share price
appreciation;
(3)Earnings, including (i) earnings per share, reflecting dilution of shares;
(ii) gross or pre-tax profits, (iii) post-tax profits; (iv) operating profit;
(v) earnings net of or including dividends; (vi) earnings net of or including
the after-tax cost of capital, (vii) earnings before (or after) interest and
taxes (“EBIT”); (viii) earnings per share from continuing operations, diluted or
basic; (ix) earnings before (or after) interest, taxes, depreciation and
amortization (“EBITDA”); (x) pre-tax operating earnings after interest and
before incentives, service fees and extraordinary or special items; (xi)
operating earnings; (xii) growth in earnings or growth in earnings per share;
and (xiii) total earnings;
(4)Return on equity; including (i) return on equity, (ii) return on invested
capital; (iii) return or net return on assets; (iv) return on net assets; (v)
return on equity, (vi) return on gross sales; (vii) return on investment; (viii)
return on capital; (ix) return on invested capital; (x) return on committed
capital; (xi) financial return ratios; (xii) value of assets; and (xiii) change
in assets;
(5)Cash flow(s), including (i) operating cash flow; (ii) net cash flow; (iii)
free cash flow; and (iv) cash flow on investment;
(6)Revenue, including (i) gross or net revenue; and (ii) changes in annual
revenues;
(7)Margins, including (i) adjusted pre-tax margin; and (ii) operating margins;
(8)Income, including (i) net income; and (ii) consolidated net income,
(9)Economic value added;
(10)Costs, including (i) operating or administrative expenses; (ii) operating
expenses as a percentage of revenue; (iii) expense or cost levels; (iv)
reduction of losses, loss ratios or expense ratios; (v) reduction in fixed
costs; (vi) expense reduction levels; (vii) operating cost management; (viii)
cash costs per unit of sale; and (ix) cost of capital;
(11)Financial ratings, including (i) credit rating; (ii) capital expenditures;
(iii) debt; (iv) debt reduction; (v) working capital; (vi) average invested
capital; and (vii) attainment of balance sheet or income statement objectives;
(12)Market or category share, including (i) market share; (ii) volume; (iii)
unit sales volume; and (iv) market share or market penetration with respect to
specific designated products or product groups and/or specific geographic areas;
(13)Shareholder return, including (i) total shareholder return; (ii) shareholder
return based on growth measures or the attainment of a specified share price for
a specified period of time; and (iii) dividends;
(14)Objective nonfinancial performance criteria, including (i) attainment of
strategic and business goals; (ii) regulatory compliance; (iii) productivity and
productivity improvements; (iv) inventory turnover, average inventory turnover
or inventory controls; (v) net asset turnover; (vi) customer satisfaction based
on specified objective goals or Company-sponsored customer surveys; (vii)
employee satisfaction based on specified objective goals or Company-sponsored
employee surveys; (viii) objective employee diversity goals; (ix) employee
turnover; (x) specified objective environmental goals; (xi) specified objective
social goals, (xii) specified objective goals in corporate ethics and integrity;
(xiii) specified objective safety goals; (xiv) specified objective business
integration goals; (xv) specified


5

--------------------------------------------------------------------------------





objective business expansion goals or goals relating to acquisitions or
divestitures; and (xvi) succession plan development and implementation.
Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company or an Affiliate as a
whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Committee may select Performance Criteria (2) or (13) above
as compared to various stock market indices. In the case of the President and
CEO of the Company, the independent members of the Board will ratify the
decisions of the Committee.
(aa)“Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal(s) to
determine, with regard to the Performance Incentive Award of a particular
Participant, whether all, some portion (but less than all), or none of the
Performance Incentive Award has been earned for the Performance Period.
“Performance Goals” means the one or more goals established by the Committee for
the Performance Period based upon the Performance Criteria. The Committee is
authorized at any time during the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), or at any time thereafter (but only to the extent the exercise of this
authority after the period would not cause the Performance Incentive Awards
granted to any Participant for the Performance Period to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code), in its sole
and absolute discretion, to adjust or modify the calculation of a Performance
Goal for such Performance Period to the extent permitted under Section 162(m) of
the Code to prevent the dilution or enlargement of the rights of Participants
based on the following events: (1) asset write-downs; (2) litigation or claim
judgments or settlements; (3) the effect of changes in tax laws, accounting
principles, regulations, or other laws or regulations affecting reported
results; (4) any reorganization and restructuring programs; (5) acquisitions or
divestitures; (6) unusual nonrecurring or extraordinary items identified in the
Company’s audited financial statements, including footnotes; (7) annual
incentive payments or other bonuses; or (8) capital charges. In the case of the
President and CEO of the Company, the independent members of the Board will
ratify the decisions of the Committee.
(bb)    “Performance Incentive Awards” means an Award designated by the
Committee as a Performance Incentive Award pursuant to Section 11.
(cc)    “Performance Period” means the period of time the Committee selects over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Incentive Award.
(dd)    “Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
(ee)    “Plan” means the Continental Building Products, Inc. 2014 Stock
Incentive Plan as set forth herein and as amended from time to time.
(ff)    “Restricted Stock” means an Award or issuance of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions


6

--------------------------------------------------------------------------------





(including continued employment or performance conditions) and terms as the
Committee deems appropriate.
(gg)    “Restricted Stock Unit” means an Award denominated in units of Common
Stock under which the issuance of shares of Common Stock (or cash payment in
lieu thereof) is subject to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate.
(hh)    “Stock Appreciation Right” means a right granted that entitles the
Participant to receive, in cash or Common Stock or a combination thereof, as
determined by the Committee, value equal to the excess of (i) the Fair Market
Value of a specified number of shares of Common Stock at the time of exercise
over (ii) the exercise price of the right, as established by the Committee on
the date of grant.
(ii)    “Subsidiary” means any business association (including a corporation or
a partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.
(jj)    “Substitute Awards” means Awards granted or Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.
(kk)    “Termination of Employment” means ceasing to serve as an employee of the
Company and its Subsidiaries or, with respect to a non-employee director or
other service provider, ceasing to serve as such for the Company, except that
with respect to all or any Awards held by a Participant (i) the Committee may
determine that a leave of absence or employment on a less than full-time basis
is considered a “Termination of Employment,” (ii) the Committee may determine
that a transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a “Termination of Employment,” (iii)
service as a member of the Board shall constitute continued employment with
respect to Awards granted to a Participant while he or she served as an employee
and (iv) service as an employee of the Company or a Subsidiary shall constitute
continued employment with respect to Awards granted to a Participant while he or
she served as a member of the Board or other service provider. The Committee
shall determine whether any corporate transaction, such as a sale or spin-off of
a division or Subsidiary that employs a Participant, shall be deemed to result
in a Termination of Employment for purposes of any affected Participant’s
Awards, and the Committee’s decision shall be final and binding, subject to and
to the extent permitted by Section 409A of the Code and any other applicable
law.
3.
Eligibility

Any Eligible Person is eligible to receive an Award.
4.
Effective Date and Termination of Plan

The Plan became effective on February 5, 2014 (the “Effective Date”). The Plan
shall remain available for the grant of Awards until the tenth anniversary of
the Effective Date. Notwithstanding the foregoing, the Plan may be terminated at
such earlier time as the Board may determine. Termination of the Plan will not
affect the rights and obligations of the Participants and the Company arising
under Awards theretofore granted.


7

--------------------------------------------------------------------------------







5.
Shares Subject to the Plan and to Awards

(a)Aggregate Limits. The aggregate number of shares of Common Stock issuable
under the Plan shall be equal to 1,615,200. The aggregate number of shares of
Common Stock available for grant the Plan and the number of shares of Common
Stock subject to Awards outstanding at the time of any event described in
Section 15 shall be subject to adjustment as provided in Section 15. The shares
of Common Stock issued pursuant to Awards granted under the Plan may be shares
that are authorized and unissued or shares that were reacquired by the Company,
including shares purchased in the open market.
(b)Issuance of Shares. For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under the Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise or settlement of
an Award, and shares of Common Stock subject to Awards that have been canceled,
expired, forfeited or otherwise not issued under an Award and shares of Common
Stock subject to Awards settled in cash shall not count as shares of Common
Stock issued under the Plan. The aggregate number of shares of Common Stock
available for issuance under the Plan at any time shall not be reduced by (i)
shares of Common Stock subject to Awards that have been terminated, expired
unexercised, forfeited or settled in cash; (ii) shares of Common Stock subject
to Awards that have been retained or withheld by the Company in payment or
satisfaction of the exercise price, purchase price or tax withholding obligation
of an Award; or (iii) shares of Common Stock subject to Awards that otherwise do
not result in the issuance of shares of Common Stock in connection with payment
or settlement of the Award. In addition, shares of Common Stock that have been
delivered (either actually or by attestation) to the Company in payment or
satisfaction of the exercise price, purchase price or tax withholding obligation
of an Award shall be available for issuance under the Plan.
(c)Incentive Stock Option Limits. The aggregate number of shares of Common Stock
that may be issued pursuant to the exercise of Incentive Stock Options granted
under the Plan shall be equal to 1,615,200, which number shall be calculated and
adjusted pursuant to Section 15 only to the extent that such calculation or
adjustment will not affect the status of any Option intended to qualify as an
Incentive Stock Option under Section 422 of the Code.
(d)Performance Incentive Award Limits. The maximum number of shares of Common
Stock subject to Awards of Options or Stock Appreciation Rights that may be
granted under the Plan to each Participant shall not exceed 1,000,000 shares of
Common Stock (subject to adjustment as provided in the Plan) during each
calendar year during the term of the Plan, beginning with and including 2017.
The maximum number of shares of Common Stock subject to Performance Incentive
Awards that may be granted under the Plan to each Participant shall not exceed
500,000 shares of Common Stock (subject to adjustment as provided in the Plan)
during each calendar year during the term of the Plan, beginning with and
including 2017. The maximum amount of cash subject to Performance Incentive
Awards that may be granted under the Plan to each Participant shall not exceed
$7,500,000 during each calendar year during the term of the Plan, beginning with
and including 2017.
(e)Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan or authorized for grant of new
Awards to a Participant in any calendar year. Additionally, in the event that a
company acquired by the Company or any Subsidiary, or with which the Company or
any Subsidiary combines, has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such


8

--------------------------------------------------------------------------------





acquisition or combination) may be used for Awards under the Plan and shall not
reduce the shares of Common Stock authorized for issuance under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were employees of such acquired or combined company before such
acquisition or combination.
6.
Administration of the Plan

(a)Administrator of the Plan. The Plan shall be administered by the Committee
or, in the Board’s sole discretion, by the Board.
(b)Committee Composition. The Board will have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 or
Section 162(m) of the Code. If the Board intends to satisfy the exemption
requirements with respect to Awards to any Covered Employee and with respect to
any insider subject to Section 16 of the Act the Committee will be a
compensation committee of the Board that at all times consists solely of two or
more Non-employee Directors who are also Outside Directors. Within the scope of
such authority, the Board or the Committee may (i) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to Eligible Persons who are either (A) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award, or (B) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code or (ii) delegate to a
committee of one or more members of the Board who are not Non-employee Directors
the authority to grant Awards to Eligible Persons who are not then subject to
Section 16 of the Act. Nothing in the Plan will create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-employee Directors who are also Outside
Directors.
(c)Powers of Committee. Subject to applicable laws and subject to and not
inconsistent with the express provisions of the Plan, the Committee shall be
authorized and empowered to do all things that it determines to be necessary or
appropriate in connection with the administration of the Plan, including,
without limitation:
(1)to grant Awards;
(2)to select which Eligible Persons shall be granted Awards and the timing of
when those Awards will be granted;
(3)to determine the type and number of Awards to be granted, and the number of
shares of Common Stock, or amount of cash, to be made subject to each Award;
(4)to determine whether each Option is to be an Incentive Stock Option or a
Nonqualified Stock Option;
(5)to determine the terms, conditions, restrictions and performance conditions,
not inconsistent with the terms of the Plan, relating to any Award, including,
without limitation, the exercise or payment price, any restrictions or
limitations, performance conditions, any vesting schedule or acceleration of any
vesting schedule, or any forfeiture or waiver of any vesting schedule, based on
the factors, if any, as the Committee determines in its sole discretion, medium
of payment, and to specify the terms and conditions in the applicable Award
Agreement;
(6)to approve the forms of Award Agreements;


9

--------------------------------------------------------------------------------





(7)to establish and verify the extent of satisfaction of any performance
conditions or other conditions applicable to the grant, issuance, retention,
vesting, exercisability or settlement of any Award;
(8)to make adjustments in recognition of the events set forth in Section 15;
(9)to construe and interpret the Plan and apply its provisions;
(10)to authorize any employee of the Company to execute, on behalf of the
Company, any document or notice required in connection with the administration
of the Plan;
(11)to interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan in the manner and to the extent it
deems necessary to carry the Plan into effect but only to the extent any such
action would be permitted under the applicable provisions of Rule 16b-3 and
Section 162(m) of the Code;
(12)to exercise discretion to make any and all other determinations that it
determines to be necessary or advisable for the administration of the Plan.
(d)Delegation of Administrative Duties. The Committee may delegate to one or
more of its members or to one or more agents such administrative duties as it
may deem advisable and the Committee or any person to whom it has delegated
duties may employ one or more persons to render advice with respect to any
responsibility the Committee may have under the Plan.
(e)Delegation to an Officer. To the maximum extent permissible under applicable
law, the Committee may by resolution delegate to one or more Officers the
authority to designate employees of the Company who are not Officers to receive
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
and Other Stock-Based Awards, and determine the number of shares of Common Stock
to be subject to such Awards; provided, however, that the resolutions regarding
the delegation will specify the total number of shares of Common Stock that may
be subject to the Awards granted by the Officer and the Officer may not grant an
Award to himself or herself. Any Award will be granted on the form Award
Agreement most recently approved by the Committee, unless otherwise provided in
the resolutions approving the delegation authority. The Committee may not
delegate authority to an Officer who is acting solely in the capacity of an
Officer (and not also as a member of the Board) to determine the Fair Market
Value.
(f)Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award, shall
be final and binding on all Participants, beneficiaries, heirs, assigns or other
persons holding or claiming rights under the Plan or any Award. The Committee
shall consider such factors as it deems relevant, in its sole and absolute
discretion, to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any officer or
other employee of the Company and such attorneys, consultants and accountants as
it may select. Members of the Board and members of the Committee acting under
the Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross negligence or willful
misconduct in the performance of their duties.
(g)Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the


10

--------------------------------------------------------------------------------





Participant in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan.
7.
Plan Awards

(a)Terms Set Forth in Award Agreement. Awards may be granted at any time and
from time to time prior to the termination of the Plan to Eligible Persons as
determined by the Committee. The terms and conditions of each Award shall be set
forth in an Award Agreement in a form approved by the Committee for such Award,
which Award Agreement may contain such terms and conditions as specified from
time to time by the Committee, provided such terms and conditions do not
conflict with the Plan. The Award Agreement for any Award (other than Restricted
Stock Awards) shall include the time or times at or within which and the
consideration, if any, for which any shares of Common Stock may be acquired from
the Company. The terms of Awards may vary among Participants, and the Plan does
not impose upon the Committee any requirement to make Awards subject to uniform
terms. Accordingly, the terms of individual Award Agreements may vary.
(b)Rights of a Stockholder. A Participant shall have no rights as a stockholder
with respect to shares of Common Stock covered by an Award (including voting
rights) until the date the Participant becomes the holder of record of such
shares of Common Stock. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 10(b) (with respect to Restricted Stock Awards) or Section 15, or as
otherwise provided by the Committee.
8.
Options

(a)Grant, Term and Price. The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment,
passage of time, attainment of age and/or service requirements, and/or
satisfaction of performance conditions. The term of an Option shall in no event
be greater than ten years. If the exercise of an Option (other than an Incentive
Stock Option) following the Participant’s Termination of Employment (other than
for Cause) would be prohibited by law or the Company’s insider trading policy,
then the Option will terminate on the earlier of (i) 30 days following the date
such prohibition no longer applies, or (ii) the expiration of the term of the
Option. The Committee will establish the price at which Common Stock may be
purchased upon exercise of an Option, which, in no event will be less than the
Fair Market Value of such shares on the date of grant; provided, however, that
the exercise price per share of Common Stock with respect to an Option that is
granted as a Substitute Award may be less than the Fair Market Value of the
shares of Common Stock on the date such Option is granted as a Substitute Award
if such exercise price is based on a formula set forth in the terms of the
options held by such optionees or in the terms of the agreement providing for
such merger or other acquisition that satisfies the requirements of (i) Section
409A of the Code, if such options held by such optionees are not intended to
qualify as Incentive Stock Options, and (ii) Section 424(a) of the Code, if such
options held by such optionees are intended to qualify as Incentive Stock
Options. The exercise price of any Option may be paid in cash or such other
method as determined by the Committee, including an irrevocable commitment by a
broker to pay over such amount from a sale of the shares of Common Stock
issuable under an Option, the delivery of previously owned shares of Common
Stock or withholding of shares of Common Stock deliverable upon exercise.
(b)No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Option and, at any time when the exercise price of a
previously awarded Option is above the Fair Market Value of a share of Common
Stock, the


11

--------------------------------------------------------------------------------





Committee shall not, without stockholder approval, cancel and re-grant or
exchange such Option for cash or a new Award with a lower (or no) exercise
price.
(c)No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other stock option.
(d)Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option, if the Participant owns stock possessing more than 10
percent of the combined voting power of all classes of stock of the Company (a
“10% Stockholder”), the exercise price of such Option must be at least 110
percent of the Fair Market Value of the shares of Common Stock on the date of
grant and the Option must expire within a period of not more than five years
from the date of grant. Notwithstanding anything in this Section 8 to the
contrary, Options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (i) the aggregate Fair
Market Value of shares of Common Stock (determined as of the time of grant) with
respect to which such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
Subsidiary) exceeds $100,000, taking Options into account in the order in which
they were granted, or (ii) such Options otherwise remain exercisable but are not
exercised within three months of the employee’s termination of employment with
the Company (or a “parent corporation” or “subsidiary corporation” as defined in
Sections 424(e) and 424(f) of the Code) for any reason other than death or
“disability” (as defined in Section 22(e)(3) of the Code), or twelve months of
the employee’s termination of employment with the Company (or a “parent
corporation” or “subsidiary corporation”) if the employee terminates due to
death or “disability.”
(e)No Stockholder Rights. Participants shall have no voting rights and will have
no rights to receive dividends or Dividend Equivalents in respect of an Option
or any shares of Common Stock subject to an Option until the Participant has
become the holder of record of such shares.
9.
Stock Appreciation Rights

(a)General Terms. The grant, issuance, retention, vesting and/or settlement of
any Stock Appreciation Right shall occur at such time and be subject to such
terms and conditions as determined by the Committee or under criteria
established by the Committee, which may include conditions based on continued
employment, passage of time, attainment of age and/or service requirements,
and/or satisfaction of performance conditions. Stock Appreciation Rights may be
granted to Participants from time to time either in tandem with or as a
component of Options granted under the Plan (“tandem SARs”) or not in
conjunction with other Awards (“freestanding SARs”). Upon exercise of a tandem
SAR as to some or all of the shares covered by the grant, the related Option
shall be canceled automatically to the extent of the number of shares covered by
such exercise. Conversely, if the related Option is exercised as to some or all
of the shares covered by the grant, the related tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
Option exercise. Any Stock Appreciation Right granted in tandem with an Option
may be granted at the same time such Option is granted or at any time thereafter
before exercise or expiration of such Option, provided that the Fair Market
Value of Common Stock on the date of the tandem SAR’s grant is not greater than
the exercise price of the related Option. All freestanding SARs shall be granted
subject to the same terms and conditions applicable to Options as set forth in
Section 8 and all tandem SARs shall have the same exercise price as the Option
to which they relate. Subject to the provisions of Section 8 and the immediately
preceding sentence, the Committee may impose such other conditions or
restrictions on any Stock Appreciation Right as it shall deem appropriate. Stock
Appreciation Rights may be settled in Common Stock, cash, Restricted Stock or a
combination thereof, as determined by the Committee and set forth in the
applicable Award Agreement.


12

--------------------------------------------------------------------------------





(b)No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), the
Committee shall not, without stockholder approval, reduce the exercise price of
a previously awarded Stock Appreciation Right and, at any time when the exercise
price of a previously awarded Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Committee shall not, without stockholder
approval, cancel and re-grant or exchange such Stock Appreciation Right for cash
or a new Award with a lower (or no) exercise price.
(c)No Stockholder Rights. Participants shall have no voting rights and will have
no rights to receive dividends or Dividend Equivalents in respect of an Award of
Stock Appreciation Rights or any shares of Common Stock subject to an Award of
Stock Appreciation Rights until the Participant has become the holder of record
of such shares.


10.
Restricted Stock and Restricted Stock Units

(a)Vesting and Performance Conditions. The grant, issuance, retention, vesting
and/or settlement of any Award of Restricted Stock or Restricted Stock Units
shall occur at such time and be subject to such terms and conditions as
determined by the Committee or under criteria established by the Committee,
which may include conditions based on continued employment, passage of time,
attainment of age and/or service requirements, and /or satisfaction of
performance conditions. In addition, the Committee shall have the right to grant
Restricted Stock or Restricted Stock Unit Awards as the form of payment for
grants or rights earned or due under other stockholder-approved compensation
plans or arrangements of the Company.
(b)Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee. The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional shares of
Restricted Stock and/or subject to the same restrictions on transferability as
the Restricted Stock with respect to which they were distributed or whether such
dividends or distributions will be paid in cash. Shares underlying Restricted
Stock Units shall be entitled to dividends or Dividend Equivalents only to the
extent provided by the Committee and specified in the Award Agreement.
Notwithstanding anything in the Plan or any Award Agreement to the contrary, in
no event will dividends or Dividend Equivalents be paid during the period of
performance with respect to unearned Awards of Restricted Stock or Restricted
Stock Units that are subject to performance-based vesting criteria. Dividends or
Dividend Equivalents accrued on such shares shall become payable no earlier than
the date the performance based vesting criteria have been achieved and the
underlying shares or Restricted Stock Units have been earned.
11.
Performance Incentive Award

(a)General. The Committee will have the authority, at the time of grant of any
Award (other than Options and Stock Appreciation Rights granted with an exercise
price equal to or greater than the Fair Market Value per share of Common Stock
on the date of grant), to designate the Award as a Performance Incentive Award
to qualify the Award as “performance-based compensation” under Section 162(m) of
the Code. In addition, the Committee will have the authority to make an Award of
a cash bonus to any Participant and designate the Award as a Performance
Incentive Award to qualify the Award as “performance-based compensation” under
Section 162(m) of the Code.
(b)Eligibility. The Committee will designate within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code) which Eligible Persons will be eligible to
receive Performance Incentive Awards in respect of such Performance Period.


13

--------------------------------------------------------------------------------





(c)Discretion of Committee with Respect to Performance Incentive Awards. For
each particular Performance Period, the Committee will have full discretion to
select the length of the Performance Period, the type(s) of Performance
Incentive Awards to be issued, the Performance Criteria that will be used to
establish the Performance Goals, the kind(s) and/or level(s) of the Performance
Goal(s) that is (are) to apply to the Company and the Performance Formula.
Within the first 90 days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code), the
Committee shall, with regard to the Performance Incentive Awards to be issued
for the Performance Period, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence of this Section 11(c)
and record the same in writing.
(d)
Payment of Performance Incentive Awards.

(1)Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company or a Subsidiary
on the last day of a Performance Period to be eligible for payment in respect of
a Performance Incentive Award for the Performance Period.
(2)Limitation. A Participant will be eligible to receive payment in respect of a
Performance Incentive Award only to the extent that: (A) the Performance Goals
for the period are achieved; and (B) the Performance Formula as applied against
the Performance Goals determines that all or some portion of the Participant’s
Performance Incentive Award has been earned for the Performance Period.
(3)Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the Performance Incentive Awards
earned for the period based upon the Performance Formula. The Committee will
then determine the actual size of each Participant’s Performance Incentive Award
for the Performance Period and, in so doing, may apply Negative Discretion in
accordance with Section 11(d)(4), if and when it deems appropriate.
(4)Use of Discretion. In determining the actual size of an individual
Performance Incentive Award for a Performance Period, the Committee may reduce
or eliminate the amount of the Performance Incentive Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (A) grant or provide
payment in respect of Performance Incentive Awards for a Performance Period if
the Performance Goals for such Performance Period have not been attained or (B)
increase a Performance Incentive Award above the maximum amount payable under
Section 5(d).
(e)Timing of Award Payments. Performance Incentive Awards granted for a
Performance Period shall be paid to Participants following completion of the
certifications required by this Section 11 as provided in the applicable Award
Agreement.
(f)Service Requirement. A Performance Incentive Award may, but need not, require
the Participant’s completion of a specified period of service prior to payment
or settlement.
12.
Other Stock-Based Awards

Other forms of Awards valued in whole or in part by reference to, or otherwise
payable in, or based on, shares of Common Stock, may be granted under the Plan.
Subject to the terms of the Plan, the Committee will have sole and complete
authority to determine which Eligible Persons and the time or times at which
Other Stock-Based Awards will be granted, the number of shares of Common Stock
or share units (or the


14

--------------------------------------------------------------------------------





cash equivalent of the shares or units) to be granted and all other terms and
conditions of the Other Stock-Based Awards.
13.
Deferral of Payment

The Committee may, in an Award Agreement or other written instrument or
agreement, provide for the deferred delivery of Common Stock or cash upon
settlement, vesting, payment, satisfaction or other events with respect to
Awards (other than Options or Stock Appreciation Rights granted with an exercise
price equal to or greater than the Fair Market Value per share of Common Stock
on the date of grant). Notwithstanding anything in the Plan to the contrary, in
no event will any election to defer the delivery of Common Stock or any other
payment with respect to any Award be allowed if the Committee determines, in its
sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code. The Company, the Board
and the Committee shall have no liability to a Participant, or any other person,
if an Award that is intended to be exempt from, or compliant with, Section 409A
of the Code is not so exempt or compliant or for any action taken by the Board
or the Committee.
14.
Conditions and Restrictions Upon Securities Subject to Awards

The Committee may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by the Participant and holders of other Company
equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Common Stock be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.
15.
Adjustment of and Changes in the Stock

(a)The number and kind of shares of Common Stock available for issuance under
the Plan (including under any Awards then outstanding), and the number and kind
of shares of Common Stock subject to the limits set forth in Section 5, shall be
equitably adjusted by the Committee to reflect any reorganization,
reclassification, combination of shares, stock split, reverse stock split,
spin-off, dividend or distribution of securities, property or cash (other than
regular, quarterly cash dividends), or any other event or transaction that
affects the number or kind of shares of Common Stock outstanding. Such
adjustment may be designed to comply with Section 424 of the Code or may be
designed to treat the shares of Common Stock available under the Plan and
subject to Awards as if they were all outstanding on the record date for such
event or transaction or to increase the number of such shares of Common Stock to
reflect a deemed reinvestment in shares of Common Stock of the amount
distributed to the Company’s securityholders. The terms of any outstanding Award
shall also be equitably adjusted by the Committee as to price, number or kind of
shares of Common Stock subject to such Award, vesting, and other terms to
reflect the foregoing events, which adjustments need not be uniform as between
different Awards or different types of Awards. No fractional shares of Common
Stock shall be issued pursuant to such an adjustment.


15

--------------------------------------------------------------------------------





(b)In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Awards or different types of Awards. In addition, in the event of such
change described in this paragraph, the Committee may accelerate the time or
times at which any Award may be exercised, consistent with and as otherwise
permitted under Section 409A of the Code, and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion.
(c)Unless otherwise expressly provided in the Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a Change in Control, the Committee may provide that any or all of
the following shall occur upon a Participant’s Termination of Employment without
Cause within 24 months following a Change in Control (with respect to Awards
that are assumed or continued in connection with the Change in Control): (i) in
the case of an Option or Stock Appreciation Right, the Participant shall have
the ability to exercise any portion of the Option or Stock Appreciation Right
not previously exercisable, (ii) in the case of any Award (other than a
Performance Incentive Award) the vesting of which is in whole or in part subject
to performance conditions, all conditions to the grant, issuance, retention,
vesting or transferability of, or any other restrictions applicable to, such
Award shall immediately lapse and the Participant shall have the right to
receive a payment based on performance through a date determined by the
Committee, (iii) in the case of outstanding Restricted Stock and/or Restricted
Stock Units (other than those referenced in subsection (ii)), all conditions to
the grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award shall immediately lapse, and (iv)
Performance Incentive Awards will be subject to vesting or payment (if any), as
set forth in the Award Agreement. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control in which the acquiring or
surviving company in the transaction does not assume or continue outstanding
Awards upon the Change in Control, immediately prior to the Change in Control,
all Awards that are not assumed or continued shall be treated as follows
effective immediately prior to the Change in Control: (w) in the case of an
Option or Stock Appreciation Right, the Participant shall have the ability to
exercise such Option or Stock Appreciation Right, including any portion of the
Option or Stock Appreciation Right not previously exercisable, (x) in the case
of any Award the vesting of which is in whole or in part subject to performance
conditions (other than a Performance Incentive Award), all conditions to the
grant, issuance, retention, vesting or transferability of, or any other
restrictions applicable to, such Award shall immediately lapse and the
Participant shall have the right to receive a payment based on performance
through a date determined by the Committee, (y) in the case of outstanding
Restricted Stock and/or Restricted Stock Units (other than those referenced in
subsection (x)), all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse, and (z) Performance Incentive Awards will be subject to
vesting or payment (if any), as set forth in the Award Agreement. In no event
shall any action be taken pursuant to this Section 15(c) that would change the
payment or settlement date of an Award in a manner that would result in the
imposition of any additional taxes or penalties pursuant to Section 409A of the
Code.
(d)Notwithstanding anything in this Section 15 to the contrary, in the event of
a Change in Control, the Committee may provide for the cancelation and cash
settlement of all outstanding Awards upon such Change in Control.
(e)The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 15 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.


16

--------------------------------------------------------------------------------





(f)Notwithstanding anything in this Section 15 to the contrary, an adjustment to
an Option or Stock Appreciation Right under this Section 15 shall be made in a
manner that will not result in the grant of a new Option or Stock Appreciation
Right under Section 409A of the Code.
16.
Transferability

Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each Option or Stock Appreciation Right
shall be exercisable only by the Participant during his or her lifetime.
Notwithstanding the foregoing, (i) outstanding Options may be exercised
following the Participant’s death by the Participant’s beneficiaries or as
permitted by the Committee and (ii) a Participant may transfer or assign an
Award as a gift to an entity wholly owned by such Participant (an
“Assignee Entity”), provided that such Assignee Entity shall be entitled to
exercise assigned Options and Stock Appreciation Rights only during the lifetime
of the assigning Participant (or following the assigning Participant’s death, by
the Participant’s beneficiaries or as otherwise permitted by the Committee)
and provided further that such Assignee Entity shall not further sell, pledge,
transfer, assign or otherwise alienate or hypothecate such Award.
17.
Compliance with Laws and Regulations

The Plan, the grant, issuance, vesting, exercise and settlement of Awards under
the Plan, and the obligation of the Company to sell, issue or deliver shares of
Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Common Stock under the Plan, the Company and its Affiliates shall be relieved
of any liability with respect to the failure to issue or sell such shares of
Common Stock as to which such requisite authority shall not have been obtained.
No Option shall be exercisable and no Common Stock shall be issued and/or
transferable under any other Award unless a registration statement with respect
to the Common Stock underlying such Option is effective and current or the
Company has determined that such registration is unnecessary. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
individual to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose conditions on
the grant, issuance, exercise, vesting, settlement or retention of Awards in
order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.
18.
Withholding

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise with
respect to any Award, or the issuance or sale of any shares of Common Stock. The
Company shall not be required to recognize any Participant rights under an
Award, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied. To the extent
permitted or required by the Committee, these obligations may or


17

--------------------------------------------------------------------------------





shall be satisfied by the Company withholding cash from any compensation
otherwise payable to or for the benefit of a Participant, the Company
withholding a portion of the shares of Common Stock that otherwise would be
issued to a Participant under such Award or any other award held by the
Participant or by the Participant tendering to the Company cash or, if allowed
by the Committee, shares of Common Stock.
19.
Amendment of the Plan or Awards

The Board may amend, alter or discontinue the Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under the Plan
but, except as provided pursuant to the provisions of Section 15, no such
amendment shall, without the approval of the stockholders of the Company:
(a)
increase the maximum number of shares of Common Stock for which Awards may be
granted under the Plan;

(b)reduce the price at which Options may be granted below the price provided for
in Section 8(a);
(c)reprice outstanding Options or Stock Appreciation Rights as described in 8(b)
and 9(b);
(d)extend the term of the Plan;
(e)change the class of persons eligible to be Participants;
(f)increase the limits in Section 5(c) or Section 5(d); or
(g)otherwise amend the Plan in any manner requiring stockholder approval by law
or the rules of the New York Stock Exchange.
No amendment or alteration to the Plan or an Award or Award Agreement shall be
made that would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
in Control that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.
20.
No Liability of Company

The Company or any Affiliate that is in existence or after the Effective Date
comes into existence, the Board and the Committee shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock under the Plan or pursuant to any Award; and (b) any tax consequence
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.
21.
Non-Exclusivity of Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under the Plan or an


18

--------------------------------------------------------------------------------





arrangement not intended to qualify under Section 162(m) of the Code, and such
arrangements may be either generally applicable or applicable only in specific
cases.
22.
Governing Law

The Plan and any agreements or other documents under the Plan shall be
interpreted and construed in accordance with the laws of the State of Delaware
and applicable federal law. Any reference in the Plan or in the agreement or
other document evidencing any Awards to a provision of law or to a rule or
regulation shall be deemed to include any successor law, rule or regulation of
similar effect or applicability.
23.
No Right to Employment, Reelection or Continued Service

Nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, or its Affiliates to terminate any Participant’s
employment, service on the Board or service for the Company at any time or for
any reason not prohibited by law, nor shall the Plan or an Award itself confer
upon any Participant any right to continue his or her employment or service for
any specified period of time. Neither an Award nor any benefits arising under
the Plan shall constitute an employment contract or service agreement with the
Company, or its Affiliates. Subject to Sections 4 and 19, the Plan and the
benefits under the Plan may be terminated at any time in the sole and exclusive
discretion of the Board without giving rise to any liability on the part of the
Company, or its Affiliates.


24.
Section 409A of the Code

The Plan, the Award Agreements and any payments under the Plan are intended to
comply with Section 409A of the Code (“Section 409A”) to avoid the incurrence of
the adverse tax consequences under Section 409A and, accordingly, to the maximum
extent permitted, will be interpreted and administered to be exempt from or in
compliance with Section 409A. To the extent any payment under the Plan is
considered “nonqualified deferred compensation” under Section 409A, such payment
may not be made to a “specified employee” (as determined by the Company, in its
sole discretion, in accordance with Section 409A) upon a “separation from
service” (as defined under Section 409A) before the date that is six months
after the specified employee’s separation from service (or if earlier, the
specified employee’s death). Any payment that would otherwise be made during
this period of delay will be accumulated and paid on the first business day of
the seventh month following the specified employee’s separation from service (or
if earlier, the specified employee’s death).
25.
No Liability of Committee Members

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his behalf in his capacity as
a member of the Committee nor for any mistake of judgment made in good faith,
and the Company shall indemnify and hold harmless each member of the Committee
and each other employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan unless arising out of such
person’s own fraud or willful bad faith; provided, however, that approval of the
Board shall be required for the payment of any amount in settlement of a claim
against any such person. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.


19

--------------------------------------------------------------------------------







26.
Severability

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
27.
Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Committee or the Company chooses to set aside funds in a trust or otherwise for
the payment of Awards under the Plan, such funds shall at all times be subject
to the claims of the creditors of the Company in the event of its bankruptcy or
insolvency.




20